Name: Commission Regulation (EEC) No 3633/89 of 4 December 1989 on the supply of various lots of white sugar as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 355/18 Official Journal of the European Communities 5. 12. 89 COMMISSION REGULATION (EEC) No 3633/89 of 4 December 1989 on the supply of various lots of white sugar as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 310 tonnes of sugar ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Sugar shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 4 December 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 172, 21 . 6. 1989, p. 1 . 0 OJ No L 136, 26. 5. 1987, p. 1 . O OJ No L 204, 25. 7. 1987, p. 1 . 5. 12. 89 Official Journal of the European Communities No L 355/ 19 ANNEX I 1 . Operation Nos ('): 748 to 753/89 2. Programme : 1988 3. Recipient (") : Euronaid, Rhijngeesterstraatweg 40, Postbus 77, NL-2340 AB Oegstgeest 4. Representative of die recipient (2) (3) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Lebanon (234 tonnes), Egypt (36 tonnes), Zambia (40 tonnes) 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (6) f) : white sugar of category 2 standard quality (Council Regulation (EEC) No 793/72 (OJ No L 94, 21 . 4. 1972, p. 1 )) meeting the requirements set out in Article 3 (3) of Regulation (EEC) No 2103/77 (OJ No L 246, 27. 9. 1977, p. 12), as last amended by Regulation (EEC) No 3497/88 (OJ No L 306, 11 . 11 . 1988 , p. 31 ) 8 . Total quantity : 310 tonnes 9 . Number of lots : one (A : 15 tonnes ; B : 15 tonnes ; C : 102 tonnes ; D : 102 tonnes ; E : 36 tonnes ; F : 40 tonnes) 10 . Packaging and marking (4)(*) (") : new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 grams, net capacity 50 kilograms Marking on bags (at least 5 cm high) : see Annex II 1 1 . Method of mobilization (l0) : sugar produced in the Community as defined at (a) and (b) in the sixth subparagraph of Article 24 ( 1 ) (a) of Council Regulation (EEC) No 1785/81 (OJ No L 177, 1 . 7. 1981 , p. 4) 12. Stage of supply : free at port of shipment 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for marking the goods available at the port of shipment : 5 to 20. 1 . 1990 18 . Deadline for the supply :  1 9 . Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 19 . 12. 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 9. 1 . 1990 at 12 noon (b) period for making the goods available at the port of shipment : 25 . 1 to 10 . 2. 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders (') : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, batiment Loi 120, bureau 7/58, 200, rue de la Loi, B-1049 Brussels ; telex AGREC 22037 B  25670 B 25. Refund payable on request by the successful tenderer (*) : periodic refund applicable to white sugar on 20 . 11 . 1989 fixed by Commission Regulation (EEC) No 3419/89 (OJ No L 329, 15. 11 . 1989, p. 33) No L 355/20 Official Journal of the European Communities 5. 12. 89 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (4) Shipment to take place in 20-foot containers, condition FLC/LCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal. The provisions of Article 13 (2), second subpara ­ graph, of Regulation (EC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying the number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. Is) The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; Schiitz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. (*) The successful tenderer shall give the beneficiaries' representative a health certificate at the time of delivery. Q The successful tenderer shall give the beneficiaries' representative a certificate of origin at the time of delivery. (8) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of these Annexes, evidence that the tendering security referred to in Article 7 (4) (a) of Regu ­ lation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of these Annexes,  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05 0 Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7. 1989, p, 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of the Annexes. (I0) The rule provided at the second indent in point (a) of Article 18 (2) of Regulation (EEC) No 2103/77 is binding for determination of the sugar category. (") Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ (l2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. 5. 12. 89 Official Journal of the European Communities No L 355/21 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de parti) (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Pais destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem 1 310 A : 15 Caritas N Lebanon Action No 748/89 / Sugar / 9031 7B / Saida / Gift of the European Economic Community / For free distribution B : 15 Caritas N Lebanon Action No 749/89 / Sugar / 90320B / Jounieh / Gift of the European Economic Community / For free distribution C : 102 Caritas G Lebanon Action No 750/89 / Sugar / 90437B / Jounieh / Gift of the European Economic Community / For free distribution D : 102 SPF Lebanon Action No 751 /89 / Sugar / 93302B / Saida / Gift of the European Economic Community / For free distribution E : 36 Caritas G Egypt Action No 752/89 / Sugar / 90421 / Alexandia / Gift of the European Economic Community / For free distribution F : 40 Caritas G Zambia Action No 753/89 / Sugar / 90416 / Lusaka via Dar es Salaam / Gift of the European Economic Community / For free distribution